          Case 2:90-cv-00520-KJM-DB Document 6389-1 Filed 11/14/19 Page 1 of 2


1    REICHMAN JORGENSEN LLP
     SHAWNA BALLARD, State Bar No. 155188
2    KATE FALKENSTIEN, State Bar No. 313753
      100 Marine Parkway, Suite 300
3     Redwood Shores, CA 94065
      Telephone: (650) 623-1401
4     Fax: (650) 623-1449
      Email: sballard@reichmanjorgensen.com
5            kfalkenstien@reichmanjorgensen.com
6
     Attorneys for Plaintiff-Intervenor Christopher Lipsey
7

8
                                IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                          SACRAMENTO DIVISION
11

12

13   RALPH COLEMAN, et al.,                           Case No. CIV S-90-0520 KJM DB P
14                                         Plaintiff, DECLARATION OF KATE
                                                      FALKENSTIEN IN SUPPORT OF
15                 v.                                 CHRISTOPHER LIPSEY’S MOTION TO
                                                      INTERVENE
16
     GAVIN NEWSOM, et al.,                            Judge:        Hon. Kimberly Mueller
17
                                                      Action Filed: April 23, 1990
18
                                        Defendants.

19

20

21

22

23

24

25

26

27

28
          Case 2:90-cv-00520-KJM-DB Document 6389-1 Filed 11/14/19 Page 2 of 2


1    I, Kate Falkenstien, hereby declare as follows:
2
            1.      I am an attorney with Reichman Jorgensen LLP, counsel for Plaintiff-Intervenor
3
     Christopher Lipsey in this matter. I am admitted to the California bar. I have personal knowledge of the
4
     matters set forth herein. If called upon to testify, I could and would testify competently hereto.
5

6           2.      This Declaration is submitted in support of Lipsey’s Motion to Intervene.

7           3.      Exhibit A to this Declaration is a true and correct copy of emails I exchanged with Steven
8
     Fama, a Staff Attorney at Prison Law Office, in June 2017.
9
            4.      Exhibit B to this Declaration is a true and correct copy of Defendants’ Responses to
10
     Lipsey’s First Set of Requests for Admission in Lipsey v. Norum.
11

12

13
            I declare under penalty of perjury under the laws of California and the United States of America
14
     that the foregoing is true and correct.
15

16

17          Executed this 14th day of November, 2019, in Redwood Shores, California.
18
                                                                          /s/ Kate Falkenstien
19

20

21

22

23

24

25

26

27

28


                                                      -1-
             Falkenstien Decl. in Supp. of Lipsey’s Motion to Intervene (CIV S-90-0520 KJM DB P)
